Citation Nr: 1445249	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-29 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.

In February 2013, the Board reopened a prior final denial of a claim of service connection for bilateral hearing loss, and remanded the claim for further development.  This case was before the Board in December 2013 when it was again remanded for additional development.

In May 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA) to determine the etiology of the Veteran's bilateral hearing loss.  The VHA opinion received, dated June 2014, was provided to the Veteran and his representative with an opportunity to present further argument and/or evidence in support of the appeal.  The Veteran's representative provided further argument in a July 2014 Informal Hearing Presentation.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   


FINDING OF FACT

Bilateral hearing loss was noted upon the Veteran's entry into active service and did not increase in severity during service.  


CONCLUSION OF LAW

Pre-existing bilateral hearing loss was not aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a pre-adjudicatory June 2007 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the AOJ has obtained the Veteran's service treatment records (STRs), all available VA treatment records, and those private treatment records which the Veteran has both identified and authorized VA to obtain on his behalf.  

The Board notes that the Veteran has previously reported being evaluated for hearing loss at the Hope Clinic in 1971.  See VA Form 21-526 received September 1981.  By letter dated March 1, 2013, the AOJ offered to assist the Veteran in obtaining records from Dr. Holt, but the Veteran did not respond.  Absent the Veteran's cooperation and authorization, the Board finds that no further duty on the part of VA is required in obtaining these records, if existing.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street, and that a claimant cannot wait passively for VA assistance in circumstances where he or she has the information necessary to obtain relevant evidence). 

The Board next notes that, in a June 1991 VA Form 21-526, the Veteran reported receiving treatment at the Baton Rouge VA outpatient treatment center since 1990 and never having had a hearing test completed.  Yet, during a hearing in November 1997, he testified to having his hearing evaluated at the Baton Rouge VA within one year of service.  In April 1998, the VA Medical Center in New Orleans informed the RO that, after a search of retired records, there were no treatment records prior to 1982.  Notably, a March 2012 VA treatment record notes a comment by a VA clinician that the Veteran appeared to have a mistaken belief of having received treatment at their facility in the 1970's although it had not opened until the 1980's.  On the totality of this evidence and the search of retired records, the Board finds that VA records of treatment prior to 1982 do not exist and that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

In March 2013, the Social Security Administration (SSA) advised the RO that the Veteran's SSA records had been destroyed.  By letter dated March 27, 2013, the AOJ advised the Veteran of their inability to obtain SSA records.  Thus, VA has no further duty to assist with obtaining SSA records as they no longer exist.  See 38 C.F.R. § 3.159(c)(2).

The Veteran was afforded VA Compensation and Pension (C&P) examinations in October 2007 and March 2013 with an addendum opinion in January 2014.  For service department examinations conducted on October 31, 1967 or earlier, the Board ordinarily assumes that audiometric testing was conducted using ASA (American Standards Association) measurements.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Board, therefore, must convert ASA test results to ISO standards where applicable.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board, as a fact finder, may interpret graphical audiometric results).  The VA opinions discussed above failed to accurately take into account the conversion from ASA to ISO standards and, thus, the opinions obtained were based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has reduced probative value).

To cure these examination report deficiencies, the Board sought expert opinion from a VHA Doctor of Audiology.  The examination report obtained, dated June 2014, is adequate for adjudication purposes as the opinion provided is predicated on a review of the record, to include STRs, VA audiology examination reports, the statements of the Veteran and military audiometric test results converted from ASA to ISO measurements.  This examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examination and opinion regarding the issue decided herein has been met. 

In February 2013 and December 2013, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, the AOJ sought to assist the Veteran in obtaining records from Dr. Holt and SSA, obtained updated VA treatment records, and scheduled the Veteran for VA examination to obtain an etiology opinion on his hearing loss.  In December 2013, the Board determined that the VA examination report obtained was inadequate for adjudication purposes, and remanded the claim for an addendum opinion which complied with the Board prior remand directives.  While the January 2014 addendum opinion obtained by the AOJ is deemed inadequate, the Board has cured this examination deficiency by obtaining a VHA opinion.  Therefore, the Board finds substantial compliance with the February 2013 and December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited testimony from the Veteran in an effort to identify evidence relevant to the claim.  The Veteran was queried as to the onset of his decreased hearing acuity, his history of noise exposure, and when he first sought treatment for hearing difficulty.  Based on his testimony and review of the record, the Board reopened his prior final denial and sought additional development to rectify the evidentiary deficiencies, to include obtaining outstanding records and obtaining an opinion regarding the etiology of the Veteran's bilateral hearing loss.  As such, the Board finds that the undersigned complied with the duties under 38 C.F.R. § 3.103(c)(2), and that any perceived deficiencies were cured with further Board development of the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claim.

II.  Applicable law

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service, although the degree of worsening may not be enough to warrant compensation.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability); Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) ("temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.")

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
III.  Analysis

The Veteran meets the criteria for a current diagnosis of bilateral hearing loss.  In this regard, while he has demonstrated unreliable audiometric test results with VA dating back to 1997, a December 1997 VA C&P examination obtained valid test results which demonstrate right and left ear hearing loss disability per VA standards.  See 38 C.F.R. § 3.385.   

The Veteran also meets the criteria for an event which occurred during service.  In this respect, he served in Vietnam during the Vietnam Era and his report of exposure to artillery and small arms fire is credible and consistent with his known circumstances of service.  38 U.S.C.A. § 5107(a).  The Veteran has also testified to a decrease in hearing acuity during service.

Thus, the dispositive issue on appeal concerns whether the Veteran's current bilateral sensorineural hearing loss disability was incurred in or aggravated by active service.

As discussed above, service department examinations conducted on October 31, 1967 or earlier are presumed to have used ASA measurements while examinations after October 31, 1967 are presumed to have been conducted using current ISO measurements. 

The Veteran entered active duty in February 1969.  A pre-induction examination in May 1968 included an audiometric test handwritten as being conducted under the older "ASA" measurements.  Converting the results of testing in May 1968 to current ISO measurements results in puretone thresholds of 35, 30, 30, and 30 decibels in the right ear and 30, 25, 45, and 85+ decibels in the left ear, at 500, 1000, 2000 and 4000 Hertz, respectively.  

The Veteran underwent additional audiometric testing in June 1968 (the results located on the May 1968 pre-induction examination) under the older ASA standards.  Converting the results of testing in June 1968 to current ISO measurements results in puretone thresholds of 10, 10, 30, and 25 decibels in the right ear and 15, 15, 15, and 45 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.

Thus, the Board finds that the May 1968 and June 1968 audiometric test results demonstrate a pre-existing hearing loss in the right and left ears which was noted upon entry into service.  See Hensley, 5 Vet. App. at 157 (thresholds above 20 decibels are indicative of at least some degree of hearing loss).  Thus, the presumption of soundness does not apply and the issue for consideration is whether the Veteran's bilateral hearing loss disability was aggravated during service beyond the normal progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Thereafter, the Veteran's STRs do not reflect any lay or medical evidence of decreased right or left ear hearing acuity.  The Veteran underwent audiometric testing at the time of his separation from service in December 1970.  It is not clear from the face of the relevant report whether this audiometric testing was conducted using ASA or ISO measurements.  These audiometric results demonstrated puretone thresholds of 0, 0, 5, 15, 10, and 15 decibels in the right ear, and 5, 10, 15, 15, 5 and 0 decibels in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  If that examination was conducted using older ASA, rather than ISO, standards, converting the results of that testing to ISO measurements would result in puretone thresholds of 15, 10, 15, 25, 15, and 25 decibels in the right ear, and 20, 20, 25, 25, 10 and 10 decibels in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  

The post-service record does not contain any audiometric test results within one year from service separation.  The earliest available hearing evaluation took place at VA in February 1997 - initially returning invalid results.  A December 1997 VA C&P examination demonstrated bilateral hearing loss per VA standards with a notation of moderately severe thresholds from 250-8000 Hz bilaterally.

In July 2007, the Veteran submitted a statement arguing that a May 10, 2007 VA audiology clinic record contained a notation that his bilateral hearing loss was related to his military noise exposure.  The Board's review of this clinic note does not disclose a direct statement of etiology, but does reflect that the examiner "advised" the Veteran to reopen his service connection claim.

The Veteran underwent a VA C&P audiology examination in October 2007 which led to the following opinion by the examiner:

1.  RME dated 5/14/68 (at induction) indicates hearing within normal limits in right ear, and severe high frequency loss in left ear. 
2.  Induction audio repeated, hearing within normal limits in right ear, and mild high frequency loss in left ear.
3.  RME dated 12/09/70 (at separation) indicates hearing within normal limits bilaterally.
4.  The audiometric data in Veteran's claim file seems to document steady improvement in hearing despite [V]eteran's extensive exposure to artillery and aircraft which is highly unlikely and is judged by this examiner to be of questionable validity.
5.  I cannot resolve this issue without resorting to mere speculation.

The Veteran underwent additional VA C&P examination in March 2013 as the October 2007 VA examiner had not based the opinion on audiometric results calibrated to ISO standards.  See Reonal, 5 Vet. App. at 461 (a medical opinion based on an inaccurate factual basis holds reduced probative value).  The March 2013 VA examiner opined that the Veteran's current hearing loss disability was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The rationale for the opinion is as follows: 

C-file was reviewed.

Physical dated 5/14/1968 indicated hearing within normal limits from 500-4000 Hz for the right ear and hearing within normal limit from 500-1000 Hz with mild to severe hearing loss from 2000-4000 H[z] for the left ear.  

Physical dated 6/18/1968 indicated hearing within normal limits from 500-4000 Hz for the right ear and hearing within normal limit from 500-2000 Hz with mild hearing loss at 4000 Hz for the left ear.  Physical dated 12/9/1970 indicated hearing within normal limits from 500-6000 Hz bilaterally.

Service medical records documented improvement in hearing thresholds during military service.  Therefore, it is not likely that the current hearing loss began during military service.

a.  Hearing thresholds for the right ear were found to be wi[thin] normal limits from 500-4000 Hz on 5/14/1968 and 6/18/1968 and within normal limits from 500-6000 Hz on 12/9/1970.  It is not likely that a permanent increase in severity during service was noted for the right ear.  Hearing loss from 2000-4000 Hz on 5/14/1968 and at 4000 Hz on 6/18/1968 for the left ear was noted; however, the pre-existing hearing loss improved during this time and throughout military service (1968-1970).  It is at least as likely as not that the hearing loss noted on 5/14/1968 and 6/18/1968 was transient/temporary as it improved during that time and throughout military service.  Therefore it is not likely that permanent increase in severity during service was noted for the left ear.

b.  As previously stated, hearing thresholds for the right e[ar] found to be within normal limits throughout military service (1968 to 1970).  Therefore, no pre-existing hearing loss was noted for th[e] right ear and it is not likely that a permanent increase in severity during service was noted for the right ear.  As previously stated, hearing loss from 2000-4000 Hz on 5/14/1968 and at 4000 Hz on 6/18/1968 for the left ear was noted; however, the pre-existing hearing loss improved during this time and throughout military service (1968-1970).  Therefore, it is not likely that a permanent increase in severity during service was noted for the left ear.  Instead, an improvement in-hearing occurred.

c.  After reviewing the available evidence, it can[]not be de[termined] without speculation if the physical dated 12/9/1970 used ASA or IS[O] measurements.  Using ASA measurements or converting the results to ISO measurements does not result in a significant change (increase) in hearing thresholds for either ear.  Regardless of using ASA or ISO measurements, no change in hearing was noted for the right ear and improvement of hearing thresholds for the left ear was noted.  

I have considered all the available information.  The objective evidence that hearing was within normal limits in 1970 documents that hearing remained within normal limits for the right ear and improved to within normal limits for the left ear.  If the rating official chooses, they may disregard this opinion based on the objective evidence.  However, at this time I have no evidence to support any other conclusion.

In December 2013, the Board sought an addendum opinion as the March 2013 VA examiner failed to accurately take into account the conversion from ASA to ISO standards.  In an addendum opinion dated January 2014, the VA examiner revised the opinion as follows:

VBMS c-file was reviewed.
Physical dated 5/14/1968 indicated hearing within normal limits from 500-4000 Hz for the right ear and hearing within normal limits from 500-1000 Hz with mild to severe hearing loss from 2000-4000 Hz for the left ear.
Physical dated 6/18/1968 indicated hearing within normal limits from 500-4000 Hz for the right ear and hearing within normal limits from 500-2000 Hz with mild hearing loss at 4000 Hz for the left ear.
Physical dated 12/9/1970 indicated hearing within normal limits from 500-6000 Hz bilaterally.
Service medical records documented improvement in hearing thresholds during military service.  Therefore, it is not likely that the current hearing loss began during military service.
a. Hearing thresholds for the right ear were found to be within normal limits from 500-4000 Hz on 5/14/1968 and 6/18/1968 and within normal limits from 500-6000 Hz on 12/9/1970.  It is not likely that a permanent increase in severity during service was noted for the right ear.  Hearing loss from 2000-4000 Hz on 5/14/1968 and at 4000 Hz on 6/18/1968 for the left ear was noted; however, the pre-existing hearing loss improved during this time and throughout military service (1968-1970).  It is not likely that a permanent increase in severity during service was noted for the left ear (hearing loss noted for the left ear on 5/14/1968 and 6/18/1968 was transient/temporary).  This opinion remains the same as opinion given in original examination and is not conflicting; the pre-existing left ear hearing loss was not aggravated beyond normal progression during military service (hearing thresholds improved and returned to within normal limits).
b. As previously stated, hearing thresholds for the right ear were found to be within normal limits throughout military service (1968 to 1970).  Therefore, no pre-existing hearing loss was noted for the right ear and it is not likely that a permanent increase in severity during service was noted for the right ear.  As previously stated, hearing loss from 2000-4000 Hz on 5/14/1968 and at 4000 Hz on 6/18/1968 for the left ear was noted; however, the pre-existing hearing loss improved during this time and throughout military service (1968-1970).  Therefore, it is not likely that a permanent increase in severity during service was noted for the left ear.  Instead, an improvement in hearing occurred.
c. After reviewing the available evidence, it can not be determined without speculation if the physical dated 12/9/1970 used ASA or ISO measurements.  Using ASA measurements or converting the results to ISO measurements does not result in a significant change (increase) in hearing thresholds for either ear.  Regardless of using ASA or ISO measurements, no change in hearing was noted for the right ear and improvement of hearing thresholds for the left ear was noted.
Again, I have considered all the available information.  The objective evidence (hearing within normal limits in 1970) documents that hearing remained within normal limits for the right ear and improved to within normal limits for the left ear; therefore, it is not likely that a permanent increase in severity of hearing thresholds during service was noted for either ear.  If the rating official chooses, they may disregard this opinion; however, at this time I have no evidence to support any other conclusion.

As the January 2014 addendum opinion inaccurately referred to the Veteran as having normal right ear hearing upon entrance into service, and given the prior history of being unable to obtain an adequate VA examiner opinion, the Board sought opinion from a VHA Doctor of Audiology.  The VHA examiner provided the following responses to the Board's opinion requests:

Review of Records

Pre-Induction examination in May, 1968, American Standards Association (ASA) measurements to International Standards Organization (ISO) measurements.
	The results were as follows:
	500Hz		1KHz		2KHz		4KHz
Rt:	   35		   30		   30		   30
Lft:	   30 		   25		   45		   85+

Additional audiometric examination in June, 1968, American Standards Association (ASA) measurements to International Standards Organization (ISO) measurements.
	The results were as follows:
	500Hz		1KHz		2KHz		4KHz
Rt:	   10		   10		   30		   25
Lft:	   15 		   15		   15		   45

Audiometric examination at the time of separation (supposing the use of the ISO measurements) in December 1970 revealed that a pure-tone audiometric examination was conducted as part of the physical work-up.
	The results were as follows:

	500Hz	   1KHz     2KHz     3KHz     4KHz     6KhZ
Rt:	   0	      0	         5		 15	     10		15
Lft:	   5	     10	        15	 15	     5		0

Audiometric examination at the time of separation (using older ASA measurements) in December 1970 revealed that a pure-tone audiometric examination was conducted as part of the physical work-up.
	The results were as follows:

	500Hz	   1KHz     2KHz     3KHz     4KHz     6KhZ
Rt:	   15	     10	        15	 25	     15	        25
Lft:	   20	     20	        25           25	     10	        10

Medical Opinion

The Board requires a medical opinion which presumes that right and left hearing loss disability pre-existed service based upon the ASA measurement standard used at the time of induction.

a. It is less as likely as not (i.e., i[s] 50 percent or more probable) that the hearing loss in the right ear noted on service department examinations in May 1968 and/or June 1968 underwent a permanent (as opposed to transient or temporary) increase in severity during service.  This author's opinion is based on review of the unconverted ASA and the converted ISO hearing thresholds of May 1968, June 1968 and December 1970.  Hearing within normal limits was established when the Veteran's hearing acuity in the right ear was assessed at Separation in 1970, See 38 C.F.R. § 3.385.

It is less as likely as not (i.e., i[s] 50 percent or more probable) that the hearing loss in the left ear noted on service department examinations in May 1968 and/or June 1968 underwent a permanent (as opposed to transient or temporary) increase in severity during service.  This author's opinion is based on review of the unconverted ASA and the converted ISO hearing thresholds of May 1968, June 1968 and December 1970.  Hearing within normal limits was established when the Veteran's hearing acuity in the left ear was assessed at Separation in 1970, See 38 C.F.R. § 3.385. 

b. It is less as likely as not that the Veteran's pre-existing hearing loss of the right ear underwent a permanent increase in severity during service.  It is not clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity was due to the natural progress of the disease.  This author's opinion is based on the audiometric thresholds obtained on December of 1970.  There was improvement or there were no significant decreases (less than 10 dB HL) in hearing acuity noted whether the ISO or the ASA measurements are considered for review.  This implies that a reversal in hearing acuity (from larger numbers to smaller numbers) has taken place when compared to the hearing thresholds of 1968.  Specifically, significant improvements (10 dB HL) are noted at 2000 Hz and 4000 Hz for the right ear.  Increases such as these, are not consistent with the configuration of a noise induced hearing loss.

It is less as likely as not that the Veteran's pre-existing hearing loss of the left ear underwent a permanent increase in severity during service.  It is not clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity was due to the natural progress of the disease.  This author's opinion is based on the audiometric thresholds obtained on December of 1970.  There was improvement or there were no significant decreases (less than 10 dB HL) in hearing acuity noted whether the ISO or the ASA measurements are considered for review.  This implies that a reversal in hearing acuity (from larger numbers to smaller numbers) has taken place when compared to the hearing thresholds of 1968.  Specifically, significant improvements (10 dB HL) are noted at 4000 Hz for the left ear.  An increase such as this, is not consistent with the configuration of a noise induced hearing loss.  A decrease is noted at 2000 Hz in the left ear but this is still not considered impaired hearing (See 38 C.F.R. § 3.385).

The Board accords great probative weight to the June 2014 VHA expert medical opinion as it is predicated on a complete review of the record, to include the STRs, a conversion of audiometric results from ASA to ISO standard units, and post-service medical records.  Notably, the VHA examiner found pre-existing bilateral hearing loss with improved hearing acuity from the time of entry to discharge from service and explained that there were no significant threshold shifts during service for either ear.  Thus, as there was no increase in the severity of the Veteran's preexisting bilateral hearing loss during service, the presumption of aggravation does not apply.  Furthermore, the VHA examiner found that a comparison of the Veteran's audiometric test results from entry into service and discharge were not consistent with the configuration of a noise-induced hearing loss.  Additionally, this opinion considered all of the pertinent evidence of record, to include the Veteran's statements pertaining to the onset and continuity of symptomatology of bilateral hearing loss since service, and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered clear conclusions with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.

On the other hand, the only other direct evidence of a nexus between the Veteran's noise exposure and his current hearing loss consists of the Veteran's own opinion.  However, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe hearing difficulty since service as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board does not doubt the sincerity of the Veteran regarding his perceptions of decreased hearing acuity since service.  However, the audiometric examinations at service entry and discharge provide objective measurements of his hearing acuity in multiple frequencies which, according to the VHA examiner, demonstrated preexisting bilateral hearing loss with improved hearing from service entry to discharge.  As indicated previously, the Veteran is not competent to relate such hearing difficulties to a diagnosis of hearing loss or to address the etiology of such disorder.  In contrast, the VHA medical opinion indicates that the Veteran's current bilateral hearing loss existed prior to service and was not aggravated beyond the normal progress of the disorder during service.  This audiologist specifically considered the complaints of continuous bilateral hearing loss since service but compared those complaints to the objective audiometric testing.  The Board finds that the opinion of the VHA examiner holds significantly greater probative weight than the personal opinion of the Veteran, as the VHA examiner has greater expertise and training than the Veteran in speaking to complex medical issues of diagnosis and etiology.   

The Board further observes that the suggestion from the May 2007 VA audiology clinic that the Veteran should reopen his service connection claim could be construed as indicating some belief that the Veteran's hearing loss is related to service.  However, the VA clinic records reflect no reasoning underlying this recommendation and, thus, the Board places significantly greater probative weight to the VHA examiner's opinion which provides an analysis for the underlying opinion based upon reference to specific facts in this case.  See generally Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Finally, the Board observes that an October 2007 VA examiner commented that the Veteran's audiometric tests results upon separation, which showed steady improvement despite extensive noise exposure, was deemed to be of questionable validity.  The March 2013 VA examiner and the VHA examiner, however, did not raise any concerns about the validity of this testing.  Overall, the Board finds that the VHA Doctor of Audiology's assessment of the evidence outweighs the opinion of the October 2007 examiner who did not take into account conversions from ASA to ISO measurements.

Consequently, based on the foregoing, the Board finds that the Veteran's bilateral hearing loss disability, which was noted upon entry into active service, did not increase in severity during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


